Bell, Justice.
The appellant, Francois M. Mingo, appeals his conviction of the malice murder of David Session. The trial court sentenced Mingo to life imprisonment.1 Mingo raises only one issue on appeal, contending that certain evidence admitted over his objection improperly placed his character in evidence. We affirm.
Mingo’s wife, Melissa, was the step-daughter of David Session. Mingo met his wife at the church where Session was the presiding minister. Early in their relationship, Melissa told Mingo that Session had molested her during her adolescent years. Mingo testified that he was very upset over Session’s behavior.
On March 8, 1988, the appellant went to the home of Session and his wife, telling them he had come to thank them for pledging their property to make Mingo’s bond on an unrelated criminal-trespass charge and to let them know that that charge had been dismissed that morning. During the course of the conversation, Mingo drew out a handgun that he had purchased the previous day and shot four times at Session, hitting him twice in the head and killing him.
Mingo testified that, when he was talking with Session, Session mentioned Mingo’s wife, causing Mingo to lose control and shoot Session.
1. After reviewing the evidence in a light most favorable to the verdict, we conclude that the evidence is sufficient to support Mingo’s conviction, in that any rational trier of fact could have found Mingo guilty beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
2. Mingo’s sole enumeration of error on appeal is that the trial court erred in admitting evidence of his previous arrest on the criminal-trespass charge. Mingo contends that that evidence impermissibly placed his character in issue. We find no error. See Baxter v. State 254 Ga. 538, 547-548 (16) (331 SE2d 561) (1985); Chambers v. State, 250 Ga. 856, 859 (2) (302 SE2d 86) (1983); Dampier v. State, 245 Ga. 427, 433-434 (10) (265 SE2d 565) (1980).

Judgment affirmed.


All the Justices concur.

*395Decided September 6, 1989.
James Archie, for appellant.
Robert E. Wilson, District Attorney, Robert M. Coker, Mike McDaniel, Assistant District Attorneys, Michael J. Bowers, Attorney General, C. A. Benjamin Woolf, for appellee.

 The crime occurred on March 8,1988. Mingo was indicted during the March 1988 term of the local grand jury. The jury returned its verdict of guilty on July 21, 1988, and the trial court sentenced Mingo that same day. Mingo filed a motion for new trial on August 17, 1988, and the court reporter certified the transcript on August 31. The trial court denied the motion for new trial on February 22, 1989, and Mingo filed his notice of appeal on March 14, 1989. The case was docketed in this court on March 30, 1989, and was submitted for decision on briefs on May 12, 1989.